Title: From Thomas Jefferson to Willink, Van Staphorst & Hubbard, 12 June 1792
From: Jefferson, Thomas
To: Willink, Van Staphorst & Hubbard



Gentlemen
Philadelphia June 12th. 1792.

In my letter of Jan. 23. I informed you that Mr. Thomas Pinckney, appointed our Minister Plenipotentiary to the Court of London would draw on you from time to time for his allowance, and in that of May 22. I advised you of his draught on you in favor of Francis and John West, for thirteen hundred Florins.
The present serves to advise you that he has this day drawn on you in favor of John Dobson of London, merchant for Two thousand five hundred and thirty five Gilders, which be pleased to honor and charge as paid to him on the public account of the Secretary of State. Presuming that these two draughts will have sufficiently acquainted you with his Signature, I shall no more accompany his bills with my own letter of advice. I am, Gentlemen, Your most obedient humble servant:
